DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because several of the drawing sheets include Figures that are positioned too closely to one another (see sheets 1/11, 5/11, 6/11, 7/11, 9/11 and 10/11).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 8, 9, 12, 18 and 19 are objected to because of the following informalities:  
Claim 1, line 8: “the neck, shoulders, or back” should be amended to recite “a neck, the shoulders or the back”
Claim 8, line 2: “The back panel” should be amended to recite “the back panel” (i.e. “The” should be lowercase)
Claim 9, lines 3 and 6: “the upper portion” and “the lower portion” should be amended to recite “the upper back” and “the lower back” so be consistent with the manner in which these parts of the back are first mentioned in claim 1, from which claim 9 indirectly depends
Claim 12, line 2: “the neck, shoulders, or back” should be amended to recite “a neck, the shoulders or the back”
Claim 18, line 2: “The back panel” should be amended to recite “the back panel” (i.e. “The” should be lowercase)
Claim 19, lines 3 and 6: “the upper portion” and “the lower portion” should be amended to recite “the upper back” and “the lower back” so be consistent with the manner in which these parts of the back are first mentioned in claim 11, from which claim 19 depends
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-11 (and claims 12-20 at least due to dependency from independent claim 11) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, Applicant recites “a portion of the back of the person”. In claim 1, from which claim 7 depends, Applicant previously refers to “at least a portion of a back of the torso of the person”, which effectively already recites “a portion of a back of the person”.  Since Applicant, in claim 7, redundantly mentions “a portion of the back”, it is unclear if this is an additional portion of the back, or is actually in reference to the same “at least a portion of a back” mentioned in claim 1.  Correction is required.  Examiner suggests either reciting “the portion of the back” (if it is the same portion), or reciting “a second portion of the back” (if it is a different portion).  For purposes of examination, it will be interpreted as referring to the same “a portion” first mentioned in claim 1, since the context of the claim appears to indicate that the portion, which is uncovered in claim 1, in use, is configured to be covered in claim 7 by a hypothetical back panel, when in use.  Examiner notes that the same issue is present in claims 10, 11 and 20 (claim 11 is independent and claim 20 depends from claim 11, wherein the same issues are present involving a first recited “at least a portion of a back” and subsequent reciting of “a portion of the back”), wherein these claims are likewise indefinite, and will likewise be interpreted in a similar manner as explained above.
Regarding claims 9 and 19, Applicant recites “wherein the left back panel connector and the right back panel connector are configured to connect the back panel which is narrower at an upper area arranged to cover the upper portion of the back of the person when the jacket is worn by the person with the back panel attached between the left back panel connector and the right back panel connector and wider at a lower area arranged to cover the lower portion of the back of the person”.  Applicant is assigning structure to a back panel which has not yet been properly positively recited as structure in the claim(s) and it is unclear if the back panel is actually intended to be structurally included in claims 9 and 19, or is still merely hypothetical.  Correction is required.  For purposes of examination, claims 9 and 19 are not deemed to be required to have a back panel, since claims 9 and 19 depend from claims 7 and 11, respectively, (claims 8 and 18 positively recite that the jacket actually further comprises the back panel), and the jacket of any prior art applied against the claims need not actually include such a back panel, but merely be capable of being attached to such a hypothetical back panel, as best as can be understood.
An effort has been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 18-20 (claims 11 and 18-20 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lejeune (WO 9009111 A1).
Examiner notes that all citations made below, in the context of the Lejeune garment, are to the English machine translation document of the Lejeune provided herewith.
Regarding independent claim 1, Lejeune discloses a jacket (see Fig. 3, the sweater is a jacket, inasmuch as the jacket has been defined in the claim) comprising: a shell (combination of side pieces #54, 58 and one of instances of panel #56 (i.e. Lejeune discloses that there is a front panel and a rear panel; for sake of identification when addressing the claim language, the visible panel of #56 in Fig. 3 will be considered the rear panel, with the front panel not being in view, disposed behind the rear panel on the page) sized and arranged to cover at least a portion of arms, shoulders, and front and sides of a torso of a person when the jacket is worn by the person (see Fig. 3, which shows that the garment is capable of covering arms, shoulders, a front and sides of the hypothetical person; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably-distinguishing sense), wherein the shell is sized and arranged to not cover at least a portion of a back of the torso of the person when the jacket is worn by the person, wherein the portion of the back of the torso of the person which the shell is not arranged to cover extends from a lower back of the back of the person to an upper back of the back of the person (joining means #14 (Fig. 3) is capable of being unfastened to allow for either or both of front/rear panels #56 to be removed from the remainder of the garment; in the configuration with the rear panel #56 removed via unfastening of #14, there would be an arbitrary portion of the back of the hypothetical user that would not be covered, the portion extending from a lower back of the person to an upper back of the person; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); and a first pair of connectors arranged to be on the neck, shoulders, or back of the person when the jacket is worn by the person (each of zips #13 and #14 (Fig. 1; #14 in Fig. 3); since there are two zips, there is a pair of connectors that is arranged to be disposed on each of the neck, shoulders and back of the hypothetical person, when worn).
Regarding independent claim 11, Lejeune discloses a jacket (see Fig. 3, the sweater is a jacket, inasmuch as the jacket has been defined in the claim) comprising: a shell (combination of side pieces #54, 58 and one of instances of panel #56 (i.e. Lejeune discloses that there is a front panel and a rear panel; for sake of identification when addressing the claim language, the visible panel of #56 in Fig. 3 will be considered the rear panel, with the front panel not being in view, disposed behind the rear panel on the page) sized and arranged to cover at least a portion of arms, shoulders, and front and sides of a torso of a person when the jacket is worn by the person (see Fig. 3, which shows that the garment is capable of covering arms, shoulders, a front and sides of the hypothetical person; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably-distinguishing sense), wherein the shell is sized and arranged to not cover at least a portion of a back of the torso of the person when the jacket is worn by the person, wherein the portion of the back of the torso of the person which the shell is not arranged to cover extends from a lower back of the back of the person to an upper back of the back of the person (joining means #14 (Fig. 3) is capable of being unfastened to allow for either or both of front/rear panels #56 to be removed from the remainder of the garment; in the configuration with the rear panel #56 removed via unfastening of #14, there would be an arbitrary portion of the back of the hypothetical user that would not be covered, the portion extending from a lower back of the person to an upper back of the person); and a left back panel connector (the left instance of #14 that exists between rear panel #56 and side piece #58 is a left back panel connector) and a right back panel connector (the opposing connector between rear panel #56 and right side piece #54 is a right back panel connector (Fig. 3); Fig. 1 provides a label of zip #13, which is visible, but not labeled in Fig. 3), wherein the left back panel connector and the right back panel connector are configured to connect a back panel between the left back panel connector and the right back panel connector such that the back panel covers a portion of the back of the person when the jacket is worn by the person (see Fig. 3; Abstract of Lejeune).
Regarding claim 18, Lejeune discloses that the jacket further comprises the back panel (as noted above, rear panel #56 in Fig. 3 is the back panel, and is comprised by the garment of Lejeune).
Regarding claim 19, Lejeune discloses that the left back panel connector and the right back panel connector are configured to connect the back panel which is narrower at an upper area (Figs. 1 and 3 show that the back panel is narrower at its top edge (i.e. an upper area); Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) arranged to cover the upper portion of the back of the person when the jacket is worn by the person with the back panel attached between the left back panel connector and the right back panel connector (see Fig. 3) and wider at a lower area (Figs. 1 and 3 show that rear panel #56 is wider at its lower end (i.e. lower area)) arranged to cover the lower portion of the back of the person when the jacket is worn by the person with the back panel attached between the left back panel connector and the right back panel connector (see Fig. 3).
Regarding claim 20, Lejeune discloses that the shell is arranged and configured to cover a portion of the back of the person when the jacket is worn by the person (Fig. 3), wherein the shell is arranged to include a gap (if rear panel #56 is detached, there would be a resulting gap between the edges of the side pieces #54/58) wherein a portion of the back of the person is not covered by the shell when the jacket is worn by the person (if the rear panel is detached, then an arbitrary portion of the hypothetical person’s back would not be covered by the shell), wherein the gap is broader at across the lower back of the person (since the rear panel #56 is wider at the lower end, then the portion of the hypothetical person not covered, when the device is worn, would be broader across the lower back) when the jacket is worn by the person than at the upper back of the person when the jacket is worn by the person (the lower back’s gap portion would be broader than the upper back’s gap portion, since the upper end of the rear panel #56 is not as broad as the lower end thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-10 and 12-14 (claims 7-10 and 12-14 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lejeune as applied to claims 1 (regarding claims 2, 3 and 7-10) and 11 (regarding claims 12-14) above, and further in view of Weingarten (USPN 2,597,211).
Regarding claims 2 and 3, Lejeune discloses all the limitations of claim 1, as set forth above, but does not teach that each of the first pair of connectors includes a button on an area of the shell arranged to cover a portion of the neck of the person when the jacket is worn by the person (claim 2), or wherein each of the first pair of connectors includes a strap extending from the shell (claim 3).
Weingarten teaches a garment that includes an upper torso covering portion that is closed by a vertical zipper (slide fastener #27, with a pull tab #28; Fig. 3), wherein the zipper’s upper end includes a fastener flap #29 with a button #30, arranged at a neck area, wherein the flap is configured to overlie and shield the pull tab #28, when the zipper #27 is fastened and the pull tab is located at the neck area (Col. 2, Lines 27-31 of Weingarten).
Lejeune and Weingarten teach analogous inventions in the field of upper torso garments with vertical zip closures.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added an instance of the flap #29 and button #30 taught by Weingarten to the upper ends of the zips #13/14 in Lejeune in order to shield the zipper pull, as such a benefit is taught by Weingarten, wherein the zipper pull would be protected from inadvertent catching and unzipping when undesired.  As a result of the modification, the modified garment of Lejeune would teach that each of the first pair of connectors includes a button (#30) on an area of the shell arranged to cover a portion of the neck of the person when the jacket is worn by the person (claim 2) (flap and button would be at the neck area, when worn), and wherein each of the first pair of connectors includes a strap extending from the shell (claim 3) (the flap #29 of Weingarten is a strap that extends from the remaining shell of the garment, as modified) (i.e. by the addition of the flap and button from Weingarten to location at the top of the zips #13/14, these would now constitute the “first pair of connectors arranged to be on the neck, shoulders, or back of the person” component of claim 1 (with respect to the current rejection of claims 2 and 3), from which each of claims 2 and 3 depend; the resulting modification would not yet be relying on the existing zips #13/14 of Lejeune as meeting any particular specific claim limitation, with respect to claims 2 and 3, since the added flap #29 and button #30 instances from Weingarten into Lejeune would read on these limitations).
Regarding claim 4, the modified garment of Lejeune (i.e. Lejeune in view of Weingarten, with such modification explained above with respect to claims 2 and 3) would result in structure that would meet the limitations of there being a second pair of connectors arranged to be lower on the person than the first pair of connectors when the jacket is worn by the person (zips #13/14, which would be considered a second pair of connectors in addition to the flat/button from Weingarten (i.e. the first pair of connectors, upon the modification explained above) extend all the way to the bottom end of the garment, and the second pair of connectors would therefore be arranged lower on the hypothetical person than the first pair of connectors, when worn).
Regarding claims 7-10, the modified garment of Lejeune (i.e. Lejeune in view of Weingarten, with such modification explained above with respect to claims 2 and 3) would result in structure that would meet the limitations of there being a left back panel connector (the left instance of zip #14 that exists between rear panel #56 and side piece #58 is a left back panel connector) and a right back panel connector (the opposing connector between rear panel #56 and right side piece #54 is a right back panel connector (Fig. 3); Fig. 1 provides a label of zip #13, which is visible, but not labeled in Fig. 3), wherein the left back panel connector and the right back panel connector are configured to connect a back panel between the left back panel connector and the right back panel connector such that the back panel covers a portion of the back of the person when the jacket is worn by the person (claim 7) (see Fig. 3; Abstract of Lejeune; as explained in the rejection of claims 2 and 3 above, the added flaps/buttons from Weingarten into Lejeune would constitute the first pair of connectors (in the context of addressing claim 7), which is an alternative interpretation than was applied directly to claim 1, as explained above), further comprising the back panel (claim 8) (as noted above, rear panel #56 in Fig. 3 is the back panel, and is comprised by the garment of Lejeune), wherein the left back panel connector and the right back panel connector are configured to connect the back panel which is narrower at an upper area (Figs. 1 and 3 show that the back panel is narrower at its top edge (i.e. an upper area); Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) arranged to cover the upper portion of the back of the person when the jacket is worn by the person with the back panel attached between the left back panel connector and the right back panel connector (see Fig. 3 of Lejeune) and wider at a lower area (Figs. 1 and 3 show that rear panel #56 is wider at its lower end (i.e. lower area)) arranged to cover the lower portion of the back of the person when the jacket is worn by the person with the back panel attached between the left back panel connector and the right back panel connector (claim 9) (see Fig. 3 of Lejeune), wherein the shell is arranged and configured to cover a portion of the back of the person when the jacket is worn by the person (see Fig. 3 of Lejeune), wherein the shell is arranged to include a gap (if rear panel #56 is detached, there would be a resulting gap between the edges of the side pieces #54/58) wherein a portion of the back of the person is not covered by the shell when the jacket is worn by the person (if the rear panel is detached, then an arbitrary portion of the hypothetical person’s back would not be covered by the shell), wherein the gap is broader at across the lower back of the person (since the rear panel #56 is wider at the lower end, then the portion of the hypothetical person not covered, when the device is worn, would be broader across the lower back) when the jacket is worn by the person than at the upper back of the person when the jacket is worn by the person (claim 10) (the lower back’s gap portion would be broader than the upper back’s gap portion, since the upper end of the rear panel #56 is not as broad as the lower end thereof).
Regarding claim 12, Lejeune teaches all the limitations of claim 11, as set forth above, but does not teach that the garment further comprises a first pair of connectors arranged to be on the neck, shoulders, or back of the person when the jacket is worn by the person.
As noted above, Weingarten teaches a garment that includes an upper torso covering portion that is closed by a vertical zipper (slide fastener #27, with a pull tab #28; Fig. 3), wherein the zipper’s upper end includes a fastener flap #29 with a button #30, arranged at a neck area, wherein the flap is configured to overlie and shield the pull tab #28, when the zipper #27 is fastened and the pull tab is located at the neck area (Col. 2, Lines 27-31 of Weingarten).
As noted above, Lejeune and Weingarten teach analogous inventions in the field of upper torso garments with vertical zip closures.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added an instance of the flap #29 and button #30 taught by Weingarten to the upper ends of the zips #13/14 in Lejeune in order to shield the zipper pull, as such a benefit is taught by Weingarten, wherein the zipper pull would be protected from inadvertent catching and unzipping when undesired.  As a result of the modification, there would further be a first pair of connectors arranged to be on the neck, shoulders, or back of the person when the jacket is worn by the person (via the added flap/button instances from Weingarten to the top of the existing zips #13/14 of Lejeune).
Regarding claim 13, the modified garment of Lejeune (i.e. Lejeune in view of Weingarten, as explained with respect to claim 12 above) is disclosed such that each of the first pair of connectors includes a button on an area of the shell arranged to cover a portion of the neck of the person when the jacket is worn by the person (each of added flap/button instances to Lejeune from Weingarten includes a button on an area near the neck of the garment).
Regarding claim 14, the modified garment of Lejeune (i.e. Lejeune in view of Weingarten, as explained with respect to claim 12 above) is disclosed such that each of the first pair of connectors includes a strap extending from the shell (each of added flap/button instances to Lejeune from Weingarten includes a flap (which is a strap) that extends from the shell).
Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lejeune as applied to claim 1 above, and further in view of Weingarten and Frank (USPN 2,368,654).
Regarding claim 4, Lejeune teaches all the limitations of claim 1, as set forth above.  In an alternative interpretation of Lejeune than applied above to claim 1, Lejeune still teaches the existence of the zips #13/14, but these are not considered to be a first pair of connectors, and therefore Lejeune does not teach the first pair of connectors arranged to be on the neck, shoulders, or back of the person when the jacket is worn by the person, and further comprising a second pair of connectors arranged to be lower on the person than the first pair of connectors when the jacket is worn by the person.
As noted above, Weingarten teaches a garment that includes an upper torso covering portion that is closed by a vertical zipper (slide fastener #27, with a pull tab #28; Fig. 3), wherein the zipper’s upper end includes a fastener flap #29 with a button #30, arranged at a neck area, wherein the flap is configured to overlie and shield the pull tab #28, when the zipper #27 is fastened and the pull tab is located at the neck area (Col. 2, Lines 27-31 of Weingarten).
Frank teaches a jacket-type garment that includes pockets on an inside of the garment, the pockets each including buttons #33 on flaps #32 for closure purposes, respectively.
Lejeune, Weingarten and Frank all teach analogous inventions in the field of upper torso garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added an instance of the flap #29 and button #30 taught by Weingarten to the upper ends of the zips #13/14 in Lejeune in order to shield the zipper pull, as such a benefit is taught by Weingarten, wherein the zipper pull would be protected from inadvertent catching and unzipping when undesired.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the inner pockets of Frank (and their respective buttoned closure flaps) to the inside of Lejeune’s garment, such as onto the inside surface of each of the side pieces #54/58, in order to provide a hidden compartment for storing personal items that would be concealed from view and less likely to be accessed by pick-pockets, as is a known concept/benefit of interior pockets in garments.  As a result of the modification, the added flap/button instances from Weingarten would constitute the first pair of connectors arranged to be on the neck, shoulders, or back of the person when the jacket is worn by the person, and the added inside pockets from Frank would include a second pair of connectors (i.e. the buttons would be the second pair of connectors) arranged to be lower on the person than the first pair of connectors when the jacket is worn by the person.
Regarding claims 5 and 6, the modified garment of Lejeune (i.e. Lejeune in view of Weingarten and Frank, as explained with respect to claim 4 above) is disclosed such that each of the first pair of connectors and each of the second pair of connectors is a button (claim 5) (first pair of connectors include the buttons with the flaps at the top end of the zips; second pair of connectors include the buttons with the pockets on the inside of the side pieces of the garment), wherein each of the second pair of connectors is on an interior of the shell (claim 6) (the pockets and their buttoned flaps are on the inside of the garment (i.e. on an interior of the shell)).
Claims 15-17, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lejeune in view of Weingarten as applied to claim 12 above, and further in view of Frank.
Regarding claim 15, the modified garment of Lejeune (i.e. Lejeune in view of Weingarten, as explained with respect to claim 12 above) is disclosed to teach all the limitations of claim 12, as set forth above, but does not teach that the garment further comprises a second pair of connectors arranged to be lower on the person than the first pair of connectors when the jacket is worn by the person.
As noted above, Frank teaches a jacket-type garment that includes pockets on an inside of the garment, the pockets each including buttons #33 on flaps #32 for closure purposes, respectively.
Modified Lejeune and Frank teach analogous inventions in the field of upper torso garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the inner pockets of Frank (and their respective buttoned closure flaps) to the inside of Lejeune’s garment, such as onto the inside surface of each of the side pieces #54/58, in order to provide a hidden compartment for storing personal items that would be concealed from view and less likely to be accessed by pick-pockets, as is a known concept/benefit of interior pockets in garments.  As a result of the modification, the added inside pockets from Frank would include a second pair of connectors (i.e. the buttons would be the second pair of connectors) arranged to be lower on the person than the first pair of connectors when the jacket is worn by the person (the pockets would be disposed lower on the person as compared to the flap/buttons at the top of the zips of the first pair of connectors).
Regarding claim 16 and 17, the modified garment of Lejeune (i.e. Lejeune in view of Weingarten and Frank, as explained with respect to claim 15 above) is disclosed such that each of the first pair of connectors and each of the second pair of connectors is a button (claim 16) (first pair of connectors include the buttons with the flaps at the top end of the zips; second pair of connectors include the buttons with the pockets on the inside of the side pieces of the garment), wherein each of the second pair of connectors is on an interior of the shell (claim 17) (the pockets and their buttoned flaps are on the inside of the garment (i.e. on an interior of the shell)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All art cited on the PTO-892 and not relied upon in an art rejection above is deemed relevant in the field of upper torso garments that include a central removably-attachable panel (Examiner notes that the mere presence of the removable panel being on what the disclosed reference may describe as being the “front” does not necessarily mean that the reference would not be applicable to the current claim(s), since any coat/jacket type of garment is at least capable of being worn backwards, such that the intended front would be usable at the back side of the user, at least structurally; i.e. structurally, the front and back have not yet been distinguished from one another in the claims, as presented currently).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732